DISMISS and Opinion Filed December 11, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00738-CV

                 IN THE INTEREST OF S.V., S.V., AND S.V., CHILDREN

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-56356-2016

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       By order dated August 10, 2018, the Court granted the parties’ motion to abate the appeal
to allow the trial court to sign an amended decree of divorce pursuant to their agreement. On
October 10, 2018, the Court received a supplemental clerk’s record containing the Amended Final
Decree of Divorce. By order dated October 18, 2018 the Court reinstated the appeal and instructed
appellant to file, by October 29, 2018, either a motion to dismiss the appeal or a letter explaining
why we should not dismiss the appeal as moot. We cautioned appellant that failure to comply may
result in dismissal of the appeal without further notice. As of today’s date, appellant has not
responded. Accordingly, we dismiss the appeal as moot. See Nat’l Collegiate Athletic Ass’n v.
Jones, 1 S.W.3d 83, 86 (Tex. 1999) (case becomes moot and court loses jurisdiction if controversy
between parties ceases to exist); TEX. R. APP. P. 42.3(a).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
180738F.P05                                        CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF S.V., S.V., AND               On Appeal from the 469th Judicial District
 S.V., CHILDREN                                   Court, Collin County, Texas
                                                  Trial Court Cause No. 469-56356-2016.
 No. 05-18-00738-CV                               Opinion delivered by Chief Justice Wright.
                                                  Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered December 11, 2018.




                                            –2–